Citation Nr: 1029420	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim for service connection for residuals of a left 
knee injury, and assigned a 10 percent evaluation for it.  The 
Veteran disagreed with the assigned rating.  The claim for an 
increased rating was originally denied by the Board in October 
2004.  The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) which, by Order dated July 2005 
granted a Joint Motion for an Order Vacating the Board Decision.  
By decisions in September 2005, May 2006, and February and June 
2007, the Board remanded the case for additional development of 
the record and/or to ensure due process.  In an April 2008 
decision, the Board again denied the claim for an increased 
rating for the Veteran's service-connected left knee disability.  
By decision dated December 2009, the Court set aside the Board's 
April 2008 determination.  The case is again before the Board for 
appellate consideration.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for residuals of 
a left knee injury.  During a hearing at the RO in July 2003, the 
Veteran testified his left knee had given out 15 to 20 times in 
the previous six months.  When he was seen in a VA outpatient 
treatment clinic in August 2007, the Veteran related he had 
injured his ankle in July when his left knee gave way as he was 
climbing down steps.  During a VA examination that month, the 
Veteran referred to his knee giving way in May and July 2007.

The Veteran has undergone VA examinations during this appeal, 
which do not reflect clinical instability.  Although limitation 
of motion of the left knee has been documented on some of the 
examinations, except for the September 2003 VA examination that 
showed range of motion from 10 to 105 degrees, it was not to a 
compensable degree.  The Board notes the most recent examination 
was conducted in August 2007.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his left knee 
disability since 2007.  After securing the 
necessary authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran.

2.  Schedule a VA joints examination to 
determine the nature and extent of the 
residuals of a left knee injury.  All 
necessary tests should be performed, 
including appropriate tests for stability 
of the knee as well as range of motion 
testing.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

A.	Following review of the claims folder and 
examination of the Veteran, the examiner 
should provide the results for stability 
testing and range of motion testing, to 
include the degrees at which point motion 
becomes painful.  The examiner should 
also comment on any functional impairment 
due to pain and the pathology associated 
with pain should be described.  
B.	The examiner should explain whether 
and/or how the Veteran's left knee, which 
has been clinically shown to be stable on 
prior testing, could still result in 
numerous instances of "giving way".  In 
addition, the examiner should indicate 
whether "giving way" is a symptom 
caused by degenerative joint disease with 
patellofemoral syndrome, or whether such 
symptom is unrelated to that disability. 

A rationale for all opinions provided 
should be furnished.
 
3.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


